METHOD FOR CONNECTING TWO COMPONENTS, AND COMPONENT ARRANGEMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed January 25, 2021, was received.  Claims 1 and 14 were amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 5, line 1, after “cavity” insert – of the second component –.
In claim 6, line 1, after “projection” insert – of the first component–.
In claim 7, line 3, after “cavity” insert – of the second component –.
In claim 8, line 1, after “projection” insert – of the first component–.
In claim 8, line 3, after “cavity” insert – of the second component–.
In claim 10, line 1, after “projection” insert – of the first component–.
In claim 13, line 2, after “cavity” insert – of the second component–.

In claim 16, line 2, replace “an” with –at least one–.
In claim 16, line 2, after “against the ” insert –at least one–.
In claim 16, line 2, after “that the ” insert –at least one–.
In claim 17, line 2, replace “sealing” with –any of the sealing and/or connecting–.
In claim 17, line 3, after “cavity” insert – of the second component–.
In claim 18, line 2, after “cavity” insert – of the second component–.
In claim 18, line 4, replace “an” with –at least one–.
In claim 18, line 4, after “against the ” insert –at least one–.
In claim 18, line 5, after “that the ” insert –at least one–.
In claim 19, the second-to-last line, replace “an” with –at least one–.
In claim 19, the second-to-last line, after “against the ” insert –at least one–.
In claim 19, the last line, after “the ” insert –at least one–.
Authorization for this examiner’s amendment was given in an interview with Omar Alonso Galiano on February 8, 2021.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-11 and 14-15 as being anticipated by Stiskin et al. (US 5,022,685) are withdrawn because independent claims 1 and 14 have been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for the connection of a first component to a second component or a component arrangement as claimed, and particularly wherein the cavity of the second component is defined by two lateral projections which project from the second component into a cavity defined by the first component and surround the projection of the first component, or wherein the first component has an opposing wall which bears against the outer wall of the cavity of the second component such that the outer wall is deformed relative to a state in which the components are not connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745